department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date feb dollar_figure dollar_figure contact person identification_number telephone number fax number tf lb b employer_identification_number d a - q s l a l o l o l n u o n dear sir or madam we have considered your ruling_request concerning the effect on your status under sec_501 of the internal_revenue_code of a grant you are considering making to a as well as the application of sec_4941 and sec_4945 of the code to this proposed transaction you are a private_foundation formed exclusively to make cash grants to qualified organizations described in sec_501 of the code that provide community services in the areas of health children and families and education within thirteen counties in d you received all your contributions from b b is a corporation that provides indemnity type health care insurance coverage to individuals and groups of persons it also provides managed care types of health coverage through c its wholly-owned subsidiary it operates in the same counties as you bis the dominant health insurer in its service area in the course of its business b contracts with health care providers to provide medical services to its subscribers a is an organization described in sec_501 of the code and is classified as other than a private_foundation under section under sec_509 of the code a and its affiliates provide acute rehabilitation and outpatient medical services through a network that includes a hospital and a variety of adjunctive facilities as a health care provider a has various contracts with b and c that basically set out the fee structures and other terms and conditions under which a will provide health care services to their subscribers a applied to you for a grant to fund an outpatient program in diabetes management this will consists of outreach programs to undiagnosed diabetes cases and education and disease management services to persons with a diabetes diagnosis that would typically be referred to the program by a primary care physician patients will receive nutrition therapy disease management education follow-up care and some laboratory testing a had previously operated a similar program but discontinued it due to financial concerns a believes the need for such a program persists and proposes to reestablish it however a believes that the payments from medicare and other reimbursements will cover only approximately fifty percent of the costs of providing this service including depreciation a’s grant request seeks funding from you to cover this shortfall in operating_expenses other than depreciation over reimbursements for three years you presume that once established the diabetes management program should meet the criteria to constitute a covered_service under b’s and c’s subscriber contracts if so a would be reimbursed for such services under the typical outpatient terms of the hospital service agreements rulings requested that your grant to a will not jeopardize your status as an organization exempt from federal_income_tax under sec_501 of the code that your grant will not result in any act of self-dealing under sec_4941 of the code in particular that the grant will not constitute an act of self-dealing with respect to the fact that you as a disqualified_person and your affiliates may benefit from lowered health care claims costs from subscribers who receive services under a’s diabetes program that your grant will not constitute a taxable_expenditure under sec_4945 of the code law sec_501 of the internal_revenue_code exempts from taxation organizations described in subsection c which includes corporations organized and operated exclusively for charitable scientific and educational_purposes furthermore the aforementioned subsection requires that no part of the organization's net_earnings inure to the benefit of any private_shareholder_or_individual that no substantial part of its activities is to influence legislation and that it does not participate in any political campaign on behalf of or in opposition to any candidate for public_office sec_1 c -1 c of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such purposes described in sec_501 of the code but will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose - sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_4941 a of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines the term self-dealing as any direct or indirect-- disqualified_person a sale_or_exchange or leasing of property between a private_foundation and a and a disqualified_person b lending of money or other extension of credit between a private_foundation disqualified_person c furnishing of goods services or facilities between a private_foundation and a private_foundation to a disqualified_person d payment of compensation or payment or reimbursement of expenses by a or assets of a private_foundation and e transfer to or use by or for the benefit of a disqualified_person of the income f agreement by a private_foundation to make any payment of money or other_property to a government_official as defined in sec_4946 other than an agreement to employ such individual for any period after the termination of his government service if such individual is terminating his government service within a 90-day period sec_4941 of the code imposes an excise_tax on each act of self-dealing between a private_foundation and a disqualified_person sec_4941 e of the code defines the term self-dealing to include any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_53 d -2 f of the foundation and similar excise_taxes regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self- dealing _ in example of sec_53 d -2 f of the regulations m a private_foundation makes a grant of dollar_figure to the governing body of n city for the purpose of alleviating the slum conditions that exist in a particular neighborhood of n corporation p a substantial_contributor to m is located in the same area in which the grant is to be used although the general improvement of the area may constitute an incidental and tenuous benefit to p such benefit by itself will not constitute an act of self-dealing sec_4945 of the code imposes an excise_tax upon a private foundation's making any taxable_expenditure sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 which defines charitable_contributions sec_53_4945-6 of the regulations provides that ordinarily only an expenditure for an activity which if it were a substantial part of an organization's total activities would cause loss of tax exemption is a taxable_expenditure sec_4946 of the code defines a disqualified_person with respect to a private_foundation to include a substantial_contributor to the foundation as defined in sec_507 sec_4946 of the code provides that a corporation in which more than of the voting power is owned by a disqualified_person is also a disqualified_person sec_507 of the code defines substantial_contributor as any person who contributed an aggregate amount of more than dollar_figure to a private_foundation if such amount is more than percent of the total contributions received by the foundation before the close of the taxable_year of the foundation in which the contribution is received by the foundation from such person revrul_67_5 1967_1_cb_123 holds that a foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities that were beneficial to them but detrimental to the foundation this resulted in the foundation's ownership of common_stock that paid no dividends of a corporation controlled by the foundation's creator and his family which prevented it from carrying on a charitable program commensurate in scope with its financial resources this ruling concluded that the foundation was operated for a substantial non-exempt purpose and served the private interest of the creator and therefore was not entitled to exemption under sec_501 of the code revrul_77_160 1977_1_cb_351 holds that the payment of church dues by a private_foundation on behalf of a disqualified_person although they might constitute a charitable_contribution if paid_by the disqualified_person directly constitutes an act of self-dealing because the foundation's payment results in a direct economic benefit to the disqualified_person who would have been expected to pay the dues had they not been paid_by the foundation revrul_80_310 1980_2_cb_319 holds that the grants of a private_foundation to an educational_institution for engineering instruction will not be an act of self- dealing for a corporation that is a disqualified_person and that intends to hire graduates of the engineering program and encourage its employees to participate in the program the ruling states that because the corporation will compete on an equal basis for program graduates and admission of its own employees to the program the corporation will receive only an incidental or tenuous benefit under sec_53 d -2 f of the regulations ' revrul_85_162 1985_2_cb_275 holds that there is no act of seif-dealing if a private_foundation whose disqualified_person is a bank makes loans to publicly supported organizations for the charitable purpose of construction projects in disadvantaged areas where the contractors doing the construction may be ordinary customers of the bank any benefit to the bank from the fact that the loan proceeds are paid_by the public_charities to the contractors who are ordinary customers of the bank is incidental or tenuous under sec_53 d - f of the regulations analysis b as the only contributor is a substantial_contributor to the foundation therefore b and c the hmo are disqualified persons with respect to the foundation under sec_4946 of the code because they are disqualified persons sec_4941 of the code would in general impose an excise_tax on self-dealing for any direct or indirect transfer such as a grant to a third party of your assets for the benefit of b and the c grant expenditures by you that benefit b will also be subject_to excise_tax under sec_4945 of the code as taxable_expenditures if they are for a non-charitable purpose under sec_4945 of the code if the your assets are used to benefit b and its affiliates your tax exemption could also be called into question as it was in revrul_67_5 supra b and c are in the business of underwriting health care coverage and otherwise serving in the ordinary course of business persons subscribing to health care insurance as the financial intermediary between persons requiring health care and health care providers such as a coverage from b and c will regularly seek health care services from a given a's leading market position in the d any program that has a positive outcome in terms of the population's health and related care costs is going to inure to b's benefit by reducing health care claims costs beyond that it is expectable that b and c’s subscribers will directly participate in and benefit from a's diabetes management program their charges for such participation may be covered in whole or part by b and c and that the overall level of claims costs related to these subscribers will be reduced if the program is successful however not every benefit realized by a disqualified_person from the actions of a private_foundation is subject_to excise_tax or potentially disqualifying to the foundation as a tax-exempt_organization the purpose of the your grant to a will be to fund health care that may not otherwise be available or affordable to the population that needs it this is a charitable activity that is of general interest to the community and consistent with your charitable purpose the grant is not conditioned on or limited to the provision of care by a to b’s and c’s subscribers the subscribers will not receive preferential access or treatment under the wv program under sec_53 d -2 f of the regulations self-dealing does not include an incidental or tenuous benefit to a disqualified_person from the indirect use of a private foundation's assets in the present case as with the educational program in revrul_80_310 supra b and its affiliates will only benefit in an incidental manner and without preferential treatment from the availability of the diabetes management service to the general_public as in example of sec_53 d -2 f of the regulations and revrul_85_162 supra b and its affiliates will not be held to engage in self-dealing because a charitable effort of broad public interest may incidentally benefit them by improving the environment in which they operate therefore we rule as follows ruling sec_1 the grant by you to a will not jeopardize your status as an organization that is exempt under sec_501 of the code because the benefits accruing to private interests are only incidental to the charitable purpose of the grant your grant will not result in any act of self-dealing under sec_4941 of the code in particular the grant will not constitute an act of self-dealing with respect to the fact that you as a disqualified_person and your affiliates may benefit from lowered health care claims costs from subscribers who receive services under a’s diabetes program the grant will not be a taxable_expenditure under sec_4945 of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours signed marvin friedlander marvin friedlander manager exempt_organizations technical group
